                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

ELIJAH SHERMAN,                                §
          Plaintiff,                           §
                                               §
v.                                             §    Civil Action No. 3:17-CV-3111-M
                                               §
DITECH FINANCIAL LLC,                          §
          Defendant.                           §

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge for plain error, I am of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the Court.

       Ditech Financial LLC’s Motion for Judgment on the Pleadings, filed June 6, 2017 (doc. 8),

is GRANTED. By separate judgment, all of the plaintiff’s claims will be DISMISSED with

prejudice.

       SIGNED this 4th day of January, 2019.



                                            _________________________________
                                            BARBARA M. G. LYNN
                                            CHIEF JUDGE
